Ector, P. J.
The motion of the appellant, in the lower court, to quash the indictment was properly overruled. That portion of the record of the minutes of the district court of December 6, 1876, which is given in defendant’s motion, is sufficient to show that the indictment is the action of the grand jury of Colorado county, and that the grand jury presented it in open court, and delivered the same to the judge of the district court of Colorado county, a quorum of said jury being present .on such occasion. In fact, the entry upon the minutes of the court is sufficient to show that the requirements of the Code of Criminal Pro*289cedure in Articles 2857 and 2858 (Pasc. Dig.) were substantially complied with.
The indictment is good, and it appears therefrom that it was presented in a court having jurisdiction of the offense set forth in it, and it appears to be the act of a grand jury of the proper county.
The evidence, as it appears in the record, is sufficient to support the verdict of the jury. The court did not commit any material error calculated to injure the rights of the defendant.

Affirmed.